       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 1 of 22



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,                              :
                                       :
             Plaintiff,                :
                                       :
      v.                               :   CIVIL ACTION NO. 19-5885 (JFL)
                                       :
LOUIS DeJOY, et al.,                   :
                                       :
             Defendants.               :


                    MEMORANDUM OF LAW IN SUPPORT OF
                 DEFENDANT QIANA REID’S MOTION TO DISMISS
           Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 2 of 22




                                               TABLE OF CONTENTS

I. INTRODUCTION ..............................................................................................................1

II. STATEMENT OF FACTS..................................................................................................2

III. STATEMENT OF THE QUESTIONS INVOLVED ............................................................5

IV. SUMMARY OF ARGUMENT ...........................................................................................6

V. ARGUMENT .....................................................................................................................6

         A. Title VII provides the exclusive remedies for claims of
            employment discrimination. .................................................................................... 6

         B. No Bivens remedy should be implied here in light of Title VII’s
            alternative processes and additional special factors counseling hesitation. ................. 9

                   1. This case presents a new context requiring an
                      analysis of alternative processes and special factors. ....................................10

                   2. Title VII provides an alternative process to protect
                      any constitutional interest. ..........................................................................10

                   3. Additional special factors counsel hesitation in
                      implying a Bivens remedy in the federal-employment context. .....................11

         C. Even if the Court implies a Bivens remedy here, Doe’s claims against
            Reid should be dismissed because she is entitled to qualified immunity. ..................12

                   1. Iqbal and Twombly provide the applicable pleading standard. ......................13

                   2. Doe’s conclusory allegations that Reid was biased and
                      discriminated against him on account of his sexual
                      orientation are not entitled to the assumption of truth. ..................................15

                   3. Doe’s remaining allegations regarding Reid’s conduct are
                      insufficient to state any constitutional violation. ..........................................16

VI. CONCLUSION ................................................................................................................ 20
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 3 of 22




I.     INTRODUCTION

       When plaintiff John Doe filed his First Amended Complaint (ECF 9), the Third Circuit’s

pronouncement in Bibby v. Philadelphia Coca Cola Bottling Co., 260 F.3d 257 (3d Cir. 2001)─

that sexual-orientation discrimination claims were not within the scope of Title VII─ limited

judicial remedies for the sexual-orientation discrimination that he alleges. Doe thus apparently

sought to hold Qiana Reid, a supervisor at the postal service’s Allentown-Postal Road branch,

personally liable for money damages for alleged violations of his constitutional rights under

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). See Am. Compl. ¶ 10; see also

Counts I-IV.

       On June 15, the United States Supreme Court held that Title VII prohibits sexual-

orientation discrimination in employment because such discrimination is, in the language of Title

VII, “because of . . . sex.” Bostock v. Clayton County, Georgia, No. 17-1618, --- S. Ct. ---, 2020

WL 3146686, at *3 (U.S. June 15, 2020) (“Today, we must decide whether an employer can fire

someone simply for being homosexual or transgender. The answer is clear. An employer who

fires an individual for being homosexual or transgender fires that person for traits or actions it

would not have questioned in members of a different sex. Sex plays a necessary and

undisguisable role in the decision, exactly what Title VII forbids.”).

       With Bibby no longer controlling the analysis of Doe’s claims under Title VII, and with

sexual-orientation discrimination now clearly prohibited by Title VII, Doe’s claims against

defendant Reid are even more plainly barred than they were before Bostock. Title VII provides

the exclusive remedy for the discrimination that Doe alleges. Brown v. Gen. Servs. Admin., 425

U.S. 820, 835 (1976) (Title VII provides the “exclusive judicial remedy for claims of

discrimination in federal employment.”); Owens v. United States, 822 F.2d 408, 410 (3d Cir.

1987) (per curiam) (Title VII’s remedial scheme “‘precludes actions against federal officials for
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 4 of 22




alleged constitutional violations as well as actions under other federal legislation.’”) (quoting

Kizas v. Webster, 707 F.2d 524, 542 (D.C. Cir. 1983)). And, likewise, no Bivens remedy should

be implied here in light of Title VII’s alternative processes and special factors counseling

hesitation. Additionally, Reid is entitled to qualified immunity. Doe’s claims against defendant

Reid must be dismissed, with prejudice, in their entirety. 2

II.    STATEMENT OF FACTS

       Doe, who “identifies as a gay male,” Am. Compl. ¶ 11, is a former employee of the

USPS’s Allentown-Postal Road branch, where he worked as a letter carrier from 2007 until his

termination in 2019. Id. ¶ 9.

       Doe alleges that, during his employment, he “is believed to be the only openly gay

employee . . . at the Allentown-Postal Road Branch.” Id. ¶ 13. On this basis, Doe alleges, he was

subjected to harassment and a hostile work environment and ultimately discharged based on (a)

his sexual orientation, and (b) his sex, gender, and/or gender stereotyping. Specifically, against

defendant Reid, he asserts the following claims:

              Count I: “wrongful discharge/termination based on sexual orientation in violation
               of the Equal Protection and Due Process Clause of the Fifth Amendment to the
               United States Constitution”

              Count II: “wrongful discharge/termination based on sex, gender, and/or gender
               stereotyping in violation of the Equal Protection and Due Process Clause of the
               Fifth Amendment to the United States Constitution”




       2  Because the action should be dismissed in its entirety for the reasons set forth here and
in the Postmaster General’s motion to dismiss (ECF 19), defendants do not anticipate engaging
in discovery while the motions to dismiss are pending and respectfully request that the Court not
order the parties to begin discovery while the motions are pending. Indeed, the Supreme Court
has admonished that “until threshold [qualified] immunity question is resolved, discovery should
not be allowed.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). If the Court requires a separate
motion to stay discovery, defendants will promptly file that motion, too.

                                                   2
         Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 5 of 22




                Count III: “hostile work environment/harassment based on sexual orientation in
                 violation of the Equal Protection and Due Process Clause of the Fifth Amendment
                 to the United States Constitution”

                Count IV: “hostile work environment/harassment based on sex, gender, and/or
                 gender stereotyping in violation of the Equal Protection and Due Process Clause
                 of the Fifth Amendment to the United States Constitution”

The allegations supporting these claims are described in additional detail in Part II.B and C of

the Memorandum of Law in Support of Defendant Postmaster General’s Motion to Dismiss the

First Amended Complaint (“Postmaster General Br.,” ECF 19-1, at 4-5), which is incorporated

here.3

         With respect to defendant Reid, specifically, Doe alleges that she “was, at all times

relevant hereto, the supervisor/manager who assumed responsibility at the Allentown Postal

Road Branch, after which time Doe experienced discrimination and harassment by Reid and

other supervisors and co-workers.” Am. Compl. ¶ 3. He alleges that she “was actually involved

in the discriminatory and harassing conduct as alleged herein, including by Reid threatened Doe

with termination previously for no reason, Reid is believed to have participated in the decision to

terminate Doe, is believed to have not agreed to Doe’s reinstatement, and Reid made a

celebratory statement about Doe’s firing.” Id. Doe supports these allegations of Reid’s “actual[]

involvement” with just three instances, over a five-plus year period:

                In the winter of 2014, Doe allegedly “entered a room where Ms. Reid was
                 present, and Ms. Reid stated, in front of the other co-employees who were also
                 present, ‘I’m not playing, I want him fired,’ referring to Doe,” although “Doe
                 alleges that he did not do anything at the time, which warranted termination,
                 which otherwise would have prompted the comment.” Am. Compl. ¶¶ 17.a, 38.a,
                 53.a, 65.a.




         3See Order (ECF 16) (Apr. 27, 2020) (permitting individual defendants to join, “in whole
or in part any motion to dismiss filed by the government”).

                                                  3
          Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 6 of 22




                 At some unknown time, the Rural Carriers’ Supervisor allegedly said to Reid: “I
                  fucking swear to God I’m gonna get his ass fired,” referring specifically to
                  terminating Doe’s employment. Id. ¶¶ 12.e, 33.e, 48.e, 60.e.

                 After Doe was removed from employment at the Allentown-Postal Road branch,
                  Reid allegedly “announced to the carriers that ‘[Doe] is finally gone, and will not
                  be coming back.’” Id. ¶¶ 14, 35, 50, 62.

Notably, none of these alleged statements made by or to Reid involve Doe’s sex, gender, or

sexual orientation. Thus, Doe bases his discrimination claims against her on the unsupported

assertion that “Doe perceived bias from Ms. Reid and Doe believed it to be because Doe is gay.”

Id. ¶ 3. Doe does not allege that defendant Reid was aware of any of the handful of offensive and

derogatory comments made by others, alleged elsewhere in his amended complaint, see, e.g., id.

¶¶ 12-13, that do appear to be related to his sexual orientation. See infra Part V.C.2-3.

          In April 2019, Doe was put on emergency placement out of the Allentown-Postal Road

branch after he “kicked an employee in her buttocks area for no apparent reason during the

morning safety talk.” Postmaster General Br. Ex. 1 (ECF 19-3).4 The postal service then issued

him a Notice of Removal, notifying him “that you will be removed from the Postal Service

effective July 20, 2019.” Postmaster General Br. Ex. 2, at 1 (ECF 19-4). The Notice of Removal

was signed by Byrenda Wilson and by defendant Reid as the “higher level concurring official.”

See id.

          Doe then initiated the grievance procedure available to him through his union’s collective

bargaining agreement. That is, he “exhausted his Collective Bargaining Agreement’s . . .

negotiated grievance procedure, exhausted his Step A and Step B appeals, and requested

arbitration although the union denied those requests and indicated to Doe that they will not be



          4
        This emergency placement letter was signed by Byrenda Wilson. See Postmaster
General Br. Ex. 1 (ECF 19-3).

                                                    4
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 7 of 22




permitting arbitration in his case.” Am. Compl. ¶ 89; see also Postmaster General Br. at 2-3. Doe

has not alleged that defendant Reid was in any way involved in the union’s determination that it

would not take Doe’s case to arbitration.

        After the conclusion of the grievance proceedings, Doe made contact with a USPS equal

employment opportunity (“EEO”) counselor and for the first time asserted that he had been

discriminated against on the basis of his sexual orientation. He filed a formal complaint of

discrimination with the EEO on December 13, 2019, see Postmaster General Br. Ex. 5 (ECF 19-

7), and initiated this action against the Postmaster General and the USPS on the same date. After

these original defendants filed a motion to dismiss (ECF 8), Doe filed an amended complaint

against the Postmaster General (but not USPS), defendant Reid, and “Unknown Defendant

Number 1,” the person allegedly responsible for Doe’s termination, id. ¶ 4.

       After the Department of Justice approved defendant Reid’s request for representation in

this case, the undersigned Assistant U.S. Attorney accepted service of the first amended

complaint on her behalf on April 30, 2020. This motion to dismiss follows.

III.   STATEMENT OF THE QUESTIONS INVOLVED

       A.      Should Doe’s claims against defendant Reid, alleging discrimination in violation

of the Fifth Amendment to the U.S. Constitution and seeking both monetary damages and

equitable relief, be dismissed with prejudice in their entirety because Title VII provides the

exclusive remedies for claims of employment discrimination, as set out in Brown v. General

Services Administration?

       Suggested Answer: Yes

       B.      In the alternative, should Doe’s Bivens claims against Reid be dismissed with

prejudice in their entirety because a Bivens remedy should not be implied in this case, where, in



                                                 5
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 8 of 22




light of Title VII, alternative processes exist to protect any constitutional interest and special

factors counsel hesitation in implying such a remedy?

       Suggested Answer: Yes

       C.      In the alternative, should Doe’s claims against Reid be dismissed with prejudice

in their entirety because Reid is entitled to qualified immunity, in that Doe has neither alleged

any action by her, personally, that amounts to a constitutional violation, nor identified clearly

established constitutional law demonstrating that Reid’s alleged conduct was unconstitutional?

       Suggested Answer: Yes

IV.    SUMMARY OF ARGUMENT

       All claims against Reid must be dismissed with prejudice in their entirety. First, the Court

lacks jurisdiction to hear Doe’s claims against Reid because they are preempted by the

procedures and remedies available under Title VII. Brown, 425 U.S. 820. Second, the Court

should not imply a Bivens remedy here in light of the alternative processes provided by Title VII

and other special factors counseling hesitation. Zigler v. Abbasi, 137 S. Ct. 1843 (2017). Third,

even if the Court concludes that a Bivens remedy is available here, defendant Reid would be

entitled to qualified immunity, including because Doe has failed to plausibly allege any

constitutional violation under Iqbal’s standard.

V.     ARGUMENT

       A.      Title VII provides the exclusive remedies for claims of employment
               discrimination.

       Indisputably, Doe’s claims against defendant Reid arise entirely out of Doe’s

employment relationship with the postal service. Title VII, 42 U.S.C. § 2000e-16, provides the

“exclusive judicial remedy for claims of discrimination in federal employment.” Brown, 425

U.S. at 835; see also Owens, 822 F.2d at 410 (Title VII “provides federal employees a remedy


                                                   6
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 9 of 22




that ‘precludes actions against federal officials for alleged constitutional violations as well as

actions under other federal legislation.’”) (quoting Kizas, 707 F.2d at 542). Counts I through IV

of Doe’s amended complaint, alleging violations of the U.S. Constitution, are based on the exact

same facts and theories as Doe’s Title VII claims in Counts V through VIII. For the reasons set

forth at length by the Postmaster General, whose motion to dismiss on this issue Reid joins, these

constitutional claims must be dismissed in their entirety and as to all defendants. See ECF 19-1,

at 10-13; ECF 21, at 2-5; see also Notice of Supplemental Authority, ECF 22.5

       Courts in this district and elsewhere have had no difficulty finding claims for money

damages from individual defendants (i.e., Bivens claims) barred when they duplicate Title VII

employment-discrimination claims. See, e.g., Wilson v. Pallman, No. CIV.A. 09-0787, 2009 WL

2145317, at *4 (E.D. Pa. July 15, 2009) (gender discrimination and retaliation) (dismissing

Bivens claim against plaintiff-employee’s supervisor because “[n]umerous circuit and district

courts have held that Brown operates to bar non-Title VII discrimination suits against not only

the government employer but also individual co-employees” and the plaintiff’s claims “are at

their heart claims against the United States for employment discrimination”) (citing Wigginton v.

Servidio, 734 A.2d 798, 804 (N.J. Super. Ct. 1999) (collecting cases)); Madden v. Runyon, 899

F. Supp. 217, 225 (E.D. Pa. 1995) (age and disability discrimination and retaliation) (“Madden’s

. . . Bivens claim merely mirrors his claims under Title VII, the ADEA, and the Rehabilitation

Act. Since Title VII, the ADEA, and the Rehabilitation Act provide plaintiff a statutory means to

pursue his claims, I will grant summary judgment in favor of Runyon on Madden’s . . . Bivens



       5 The undersigned does not represent the unnamed defendant, against whom Doe alleges
wrongful termination in violation of the Fifth Amendment in Counts I and II. The bases for
dismissal of these claims against the Postmaster General and Reid are equally applicable to the
unnamed defendant.

                                                  7
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 10 of 22




claim.”); see also Mitchell v. Chapman, 343 F.3d 811, 825 (6th Cir. 2003) (“[I]t is well-settled

that USPS employees may not allege Bivens claims arising out of their employment relationship

with the USPS.”) (citations omitted).

        Claims seeking equitable and declaratory relief are likewise barred by the presence of a

comprehensive, statutory remedial scheme like Title VII. Cf. Semper v. Gomez, 747 F.3d 229,

242 (3d Cir. 2014) (“We . . . conclude that the CSRA precludes a federal employee from

litigating constitutional claims for equitable and declaratory relief in a § 1331 action where the

employee could pursue meaningful relief under a remedial plan that provides for meaningful

review of his or her claims by judicial officers.”). 6

        Doe’s constitutional claims duplicate his Title VII claims, and the discrimination that he

alleges, if true, could be remedied through Title VII’s statutory scheme. Doe’s constitutional

claims must therefore be dismissed.7



        6 Numerous federal appellate courts have also held that a government official cannot be
sued in an individual capacity for equitable relief, as Reid has been here. See, e.g., Ministerio
Roca Solida v. McKelvey, 820 F.3d 1090, 1094 (9th Cir. 2016) (collecting cases); Kirby v. City of
Elizabeth, 388 F.3d 440, 452 n.10 (4th Cir. 2004) (concluding that injunctive relief can only be
awarded against a government employee in his or her official capacity); Wolfe v. Strankman, 392
F.3d 358, 360 n.2 (9th Cir. 2004) (“[T]he declaratory and injunctive relief Wolfe seeks is only
available in an official capacity suit.”); Frank v. Relin, 1 F.3d 1317, 1327 (2d Cir. 1993) (“[S]uch
equitable relief [reinstatement] could be obtained against Relin only in his official, not his
individual, capacity.”); Scott v. Flowers, 910 F.2d 201, 213 (5th Cir. 1990) (“[T]he injunctive
relief sought and won by Scott can be obtained from the defendants only in their official capacity
as commissioners.”); Feit v. Ward, 886 F.2d 848, 858 (7th Cir. 1989) (“[T]he equitable relief
Feit requests — a declaration that the policy is unconstitutional and an injunction barring the
defendants from implementing the policy in the future — can be obtained only from the
defendants in their official capacities, not as private individuals.”). The Third Circuit does not
appear to have directly spoken on that issue.
        7In light of Bostock, Doe can no longer argue, as he did in opposition to the Postmaster
General’s motion to dismiss, that dismissal of his constitutional claims will leave him without a
remedy for the discrimination that he alleges. That argument was incorrect, even before Bostock
was decided. See Postmaster General Br., at 12-13; Postmaster General Reply (ECF 21), at 3-4.

                                                   8
       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 11 of 22




       B.      No Bivens remedy should be implied here in light of Title VII’s alternative
               process and additional special factors counseling hesitation.

       Doe’s claims against Reid should be dismissed in their entirety as preempted by Title

VII, and the Court’s analysis should end there. But additional reasons also require their

dismissal, including that Supreme Court precedent does not permit a Bivens remedy to be

implied here, in light of Title VII’s comprehensive remedial scheme covering allegations of

employment discrimination.

       “Expanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Abbasi, 137 S. Ct.

at 1848. Whenever a plaintiff brings a claim against a federal employee for an alleged

constitutional violation, a court must decide the antecedent issue of whether a Bivens cause of

action for damages exists at all. See Abbasi, 137 S. Ct. at 1857. A Bivens remedy “is not an

automatic entitlement,” and is “in most instances . . . unjustified.” Wilkie v. Robbins, 551 U.S.

537, 550 (2007). In the nearly fifty years since Bivens was decided, the Supreme Court has

endorsed a remedy directly under the Constitution on only two other occasions and has otherwise

“consistently refused to extend Bivens to any new context or new category of defendants.” Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001). 8

       The first question in determining whether a cause of action exists is whether the claim at

issue seeks to extend Bivens into a new context. A case presents a new context when it differs “in

a meaningful way from [any of the three] previous Bivens cases decided by” the Supreme Court.

Abbasi, 137 S. Ct. at 1859. Once the new-context inquiry is satisfied, a court must determine

whether it is appropriate to “expand[]” Bivens into that new context, mindful that doing so is “a


       8Bivens itself involved a Fourth Amendment violation by federal agents. Carlson v.
Green, 446 U.S. 228 (1980), involved Eighth Amendment violations by prison officials. Davis v.
Passman, 442 U.S. 228 (1979), discussed in more detail below, involved a sex-discrimination
claim under the Fifth Amendment.

                                                 9
       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 12 of 22




disfavored judicial activity.” Abbasi, 137 S. Ct. at 1857 (internal quotation omitted). Courts

should consider whether there are “any alternative, existing process[es] for protecting the injured

party’s interest,” as well as whether there are any “special factors counselling hesitation” in

implying a remedy. Id. at 1857-58 (internal alterations omitted) (quoting Wilkie, 551 U.S. at 550;

Carlson, 446 U.S. at 18). “[S]eparation-of-powers principles” are “central to th[is] analysis.” Id.

at 1857. The court should ask “whether the Judiciary is well suited, absent congressional action

or instruction, to consider and weigh the costs and benefits of allowing a damages action to

proceed.” Id. at 1857-58.

               1.      This case presents a new context requiring an analysis of alternative
                       processes and special factors.

       Of the three cases in which the Supreme Court has implied a cause of action under the

Constitution, Davis v. Passman, permitting a remedy for sex discrimination, is the most

analogous to Doe’s claims. Yet, Davis is not by any means controlling here. The plaintiff in

Davis was a member of a congressman’s staff; she therefore was within a class of employees

who were at the time entirely excluded from Title VII’s protections and remedies. 442 U.S. at

247 n.26. Doe—a letter carrier—is fully covered by Title VII’s protections and remedies. 42

U.S.C.A. § 2000e-16(a); Bostock, 2020 WL 3146686, at *3 (holding sexual-orientation

discrimination in employment to be prohibited by Title VII). In asking the Court to imply a

Bivens remedy here, Doe thus seeks to extend Bivens into a new context.

               2.      Title VII provides an alternative process to protect any constitutional
                       interest.

       No Bivens remedy is available where alternative, existing statutory or administrative

schemes address the constitutional interests at issue. Abbasi, 137 S.Ct. at 1858; Wilkie, 551 U.S.

at 550; Schweiker, 487 U.S. at 427-28. Title VII indisputably creates a comprehensive remedial

scheme for addressing discrimination claims of federal employees. This includes remedies for

                                                 10
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 13 of 22




claims based on sexual-orientation discrimination, which are now cognizable in and remediable

through not only the administrative process, see Baldwin v. Foxx, EEOC Appeal No.

0120133080, 2015 WL 4397641 (July 15, 2015) (EEOC opinion construing Title VII’s

prohibition on sex discrimination to encompass discrimination on the basis of sexual

orientation), but also the judicial process, see Bostock , 2020 WL 3146686, at *3. This is thus

“not a case like Bivens or Davis in which it is damages or nothing.” Abbasi, 137 S. Ct. at 1862

(internal quotations omitted).9

        “[W]hen alternative methods of relief are available, a Bivens remedy usually is not.”

Abbasi, 137 S. Ct. at 1863. Through Title VII, Doe can litigate his discrimination allegations;

indeed, he started that process at the same time he filed this action. See Postmaster General Br.

Ex. 5 (ECF 19-7)). Doe does not have a Bivens remedy here.

                3.      Additional special factors counsel hesitation in implying a Bivens
                        remedy in the federal-employment context.

        In addition to the alternative process discussed above, there are other “sound reasons to

think Congress might doubt the efficacy or necessity of a damages remedy” as asserted by Doe

against defendant Reid. Abbasi, 137 S. Ct. at 1858. In the employment context, the Supreme

Court has recognized that “Congress is in a far better position than a court to evaluate the impact

of a new species of litigation between federal employees on the efficiency of the civil service.”




        9  Additionally, the Civil Service Reform Act (“CSRA”) constitutes “a comprehensive
system for reviewing personnel action[s] taken against federal employees.” United States v.
Fausto, 484 U.S. 439, 455 (1988). It requires that “[a]ll employees and applicants for
employment should receive fair and equitable treatment in all aspects of personnel management
. . . with proper regard for their . . . constitutional rights.” 5 U.S.C. § 2301(b)(2). It “affords the
exclusive remedy for damage claims of federal employees seeking redress for alleged
constitutional violations arising out of the employment relationship.” Sarullo v. U.S. Postal
Serv., 352 F.3d 789, 795 (3d Cir. 2003) (citing Mitchum v. Hurt, 73 F.3d 30 (3d Cir. 1995)).

                                                   11
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 14 of 22




Bush v. Lucas, 462 U.S. 367, 389 (1983) (addressing First Amendment claims of NASA

employee).

       Davis is distinguishable on this basis, too. There, the Supreme Court identified “special

concerns counseling hesitation” in “a suit against a Congressman for putatively unconstitutional

actions taken in the course of his official conduct,” but it held that “these concerns are

coextensive with the protections afforded by the Speech and Debate Clause.” 442 U.S. at 246.

Thus, they did not bar a Bivens remedy. But the Davis Court’s disposition of the special-factors

analysis by reference to the Speech and Debate Clause is inapplicable here.

       This Court “must refrain from creating the [Bivens] remedy in order to respect the role of

Congress in determining the nature and extent of federal-court jurisdiction under Article III.”

Bush, 462 U.S. at 389. Doe’s Bivens claims should be dismissed.

       C.      Even if the Court implies a Bivens remedy here, Doe’s claims against Reid
               should be dismissed because she is entitled to qualified immunity.

       Even assuming (1) that Doe’s claims against Reid are not preempted by Title VII under

Brown, 425 U.S. 820, and (2) the existence of a Bivens remedy against Reid notwithstanding

Title VII’s alternative process, Doe’s claims must be dismissed because Reid is entitled to

qualified immunity.

       The Supreme Court has provided a two-part inquiry for the analysis of a qualified

immunity defense. See, e.g., Pearson v. Callahan, 555 U.S. 223, 232 (2009). First, a court asks

whether the facts alleged, viewed in the light most favorable to the plaintiff, establish that the

official’s conduct violated a constitutional right. Id. at 232 (citing Saucier v. Katz, 533 U.S. 194

(2001)). If the plaintiff has stated a constitutional violation, the court must also consider whether

the constitutional right at issue was “clearly established” at the time of the alleged violation. Id.

Courts may “exercise their sound discretion in deciding which of the two prongs of the qualified


                                                  12
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 15 of 22




immunity analysis should be addressed first in light of the circumstances in the particular case at

hand.” Id. at 236. Here, Doe has not plausibly alleged a constitutional violation, so the first prong

is dispositive, and the analysis need not proceed to the second step.

       Doe claims a denial of equal protection, alleging that he was treated differently because

he is a gay man. 10 “[T]he Equal Protection Clause is implicated when the government makes

class-based decisions in the employment context, treating distinct groups of individuals

categorically differently.” Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 605 (2008). 11 In the

public-employment context, irrational or arbitrary treatment of an individual (i.e., a class of one)

is not sufficient to establish an equal-protection violation. Id. at 604-05. To survive the first

prong of qualified immunity on a motion to dismiss, Doe’s pleading “must contain sufficient

factual matter, accepted as true,” to state an equal-protection claim that is “‘plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). But it does not.

               1.      Iqbal and Twombly provide the applicable pleading standard.

       The familiar standard for complaints under Federal Rules of Civil Procedure 12(b)(6) and

8 requires “a short and plain statement of the claim showing that the pleader is entitled to relief”



       10  Doe brings Counts I through IV under “the Equal Protection and Due Process Clause
of the Fifth Amendment to the United States Constitution.” Am. Compl. at 3, 12, 18, 23. Doe’s
pleading seems singularly based on an equal protection theory, not a due process theory. In any
event, the notice that he received, see Postmaster General Br. Exs. 1 and 2 (ECF 19-3 and 19-4),
and the opportunity to be heard in accordance with the union grievance procedures, see
Postmaster General Br. Ex. 4 (ECF 19-6), and under the EEO procedures, see Postmaster
General Br. Ex. 5 (ECF 19-7), would be fatal to any due-process claim.
       11 Engquist is a Fourteenth Amendment equal-protection case involving a state employee.
The Due Process Clause of the Fifth Amendment imposes equal protection constraints on the
federal government. See Bolling v. Sharpe, 347 U.S. 497, 498-99 (1954).



                                                  13
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 16 of 22




Fed. R. Civ. P. 8(a). In Iqbal and Twombly the Supreme Court clarified the Rule 8 pleading

standard in three important respects. First, the Court reaffirmed the principle that Rule 8

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Conclusory allegations—including “labels

and conclusions” and “naked assertions devoid of further factual enhancement”—are insufficient

to survive a defendant’s motion to dismiss. Id. (citing Twombly, 550 U.S. at 555, 577) (internal

quotation marks omitted).

       Second, the Iqbal Court clarified the “plausibility” standard that it previously announced

in Twombly. Under this standard, “a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at

570). The standard is not satisfied if the complaint alleges facts that are “merely consistent with”

or allow room for the “possibility” that the defendant acted unlawfully. Twombly, 550 U.S. at

557. Rather, “[a] claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. In other words, to survive a motion to dismiss, the complaint

must contain enough factual content “to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       Finally, with regard to claims against a federal official in her individual capacity (as

here), the Court rejected the notion that “a claim just shy of a plausible entitlement to relief”

should be allowed to proceed in the hopes that groundless claims will “be weeded out early in

the discovery process through careful case management.” Iqbal, 556 U.S. at 685 (quoting

Twombly, 550 U.S. at 559). The Court explained that this view was fundamentally at odds with

the qualified immunity doctrine’s “basic thrust of . . . free[ing] officials from the concerns of



                                                  14
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 17 of 22




litigation, including ‘avoidance of disruptive discovery.’” Id. (quoting Siegert v. Gilley, 500 U.S.

226, 236 (1991)). If a complaint fails to allege facts sufficient to state a non-conclusory,

plausible claim for relief, the plaintiff “is not entitled to discovery, cabined or otherwise.” Id. at

686.

        Accordingly, to determine whether a plaintiff states a claim, a court must: first, identify

the conclusory allegations that are not entitled to the assumption of truth; and second, evaluate

the remaining factual allegations to determine if they plausibly suggest an entitlement to relief.

Iqbal, 556 U.S. at 677-81.

                2.      Doe’s conclusory allegations that Reid was biased and discriminated
                        against him on account of his sexual orientation are not entitled to the
                        assumption of truth.

        As to the first step, Doe’s allegations that he “perceived bias from Ms. Reid and Doe

believed it to be because Doe is gay,” Am. Compl. ¶ 3, and that he “did perceive and believe that

he was being discriminated against because he is gay,” id. ¶¶ 17.a, are conclusory allegations that

are not entitled to a presumption of truth. Doe has not pleaded a single fact supporting his alleged

“perce[ption]” and “belie[f]” about Reid’s view of him; he has not, for example, alleged that

Reid ever made any comments that in any way related to his sexual orientation or even that she

knew—at any time prior to Doe’s initiation of the EEO process—of the alleged offensive

comments made by others.

        Elsewhere in his Amended Complaint, Doe makes the additional conclusory

allegations—and unsupported logical leap—that “[a] motivating factor in Doe’s discharge was

because Doe was not liked by the supervisors . . . . The dislike of Doe at the facility . . . was

motivated by the fact that Doe was gender-stereotyped as a ‘fruitcake,’ is gay, and/or was

perceived to be gay.” Id. ¶ 46. Doe alleges that he was called a “fruitcake” once, by the colleague

he kicked, after he had already been removed as a result of that incident. See id. ¶ 22.

                                                  15
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 18 of 22




       None of these unsupported assertions can support Doe’s claims against Reid.

               3.      Doe’s remaining allegations regarding Reid’s conduct are insufficient
                       to state any constitutional violation.

       When Doe’s conclusory allegations are removed from consideration, Doe’s remaining

factual allegations are insufficient to support his discrimination claims under any of his theories.

Doe’s alleged evidence of discrimination by or involving Reid is limited to the following, none

of which have anything to do with Doe’s sexual orientation:

              In the winter of 2014, Doe allegedly “entered a room where Ms. Reid was
               present, and Ms. Reid stated, in front of the other co-employees who were also
               present, ‘I’m not playing, I want him fired,’ referring to Doe,” although “Doe
               alleges that he did not do anything at the time, which warranted termination,
               which otherwise would have prompted the comment.” Am. Compl. ¶¶ 17.a, 38.a,
               53.a, 65.a.

              At some unknown time, the Rural Carriers’ Supervisor allegedly said to Reid: “I
               fucking swear to God I’m gonna get his ass fired,” referring specifically to
               terminating Doe’s employment. Id. ¶¶ 12.e, 33.e, 48.e, 60.e.

              After Doe was removed from employment at the Allentown-Postal Road branch,
               Reid allegedly “announced to the carriers that ‘[Doe] is finally gone, and will not
               be coming back.’” Id. ¶¶ 14, 35, 50, 62.

These allegations demonstrate that, at most, Reid was involved in three instances—over a period

of at least five years—in which she or another supervisor expressed that they did not wish for

Doe to remain a postal employee. But these allegations do not plausibly suggest that Reid ever

made any decision, or took any action, or failed to take any action relating to Doe based on his

status as a gay man (or relating to any other employee, based on any protected characteristic).

These allegations are patently insufficient to plausibly allege any constitutional violation.

Compare Rissman v. Chertoff, No. 08-7352(DC), 2008 WL 5191394, at *4 (S.D.N.Y. Dec. 12,

2008) (“In essence, plaintiff alleges that because he was yelled at [by his supervisors], this must

have been because [of his protected status]. Such conclusory and speculative statements are

insufficient.”), with Carver v. City of Trenton, 420 F.3d 243, 263-64 (3d Cir. 2005) (a reasonable

                                                 16
       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 19 of 22




jury could conclude that supervisors’ race-neutral statements and conduct were racially

motivated because of the supervisors’ blatantly racist statements to and about others, of which

the plaintiff was aware).

       Doe’s allegations regarding purported comparators who were allegedly “disciplined more

harshly [than Doe was for kicking his co-worker] . . . but who were not openly gay,” see Am.

Compl. ¶¶ 4, 27, are also insufficient to state any constitutional violation against Reid. Doe’s

Amended Complaint contains no allegation that Reid was at all involved in the decisions

regarding the purported comparators’ discipline. Indeed, Doe specifically alleges that some of

the comparators retained their jobs as a result of arbitration through the union grievance process,

not because of any decision by any postal supervisor, much less by Reid. E.g. Am. Compl. ¶ 27.d

(“[U]pon information and belief, James M. was not terminated following arbitration.”); id. ¶ 27.g

(“Upon information and belief, the removals of these two . . . individuals [who allegedly fought

outside of the post office] were not made effective, but rather, they were permitted to take their

cases to arbitration, while Doe was not.”). In Doe’s case, he “requested arbitration although the

union denied those requests and made clear to Doe that they will not be pursuing arbitration in

this case.” Id. at 89 (emphasis added).

       Nor has Doe adequately pleaded any hostile work environment claim against Reid.12 The

handful of derogatory and offensive statements about his sexual orientation that Doe alleges

were (a) made by his letter-carrier colleagues (not by Reid), (b) made outside of his presence,

and (c) reported to him – long after the fact – by a former colleague. See Am. Compl. ¶¶ 12-13.

This is insufficient. See Lamb v. Montgomery Twp., No. 15-6759, 2016 WL 7426125, at *10


       12 Courts use Title VII’s hostile-work-environment standard when evaluating claims
alleging equal-protection violations. E.g., Braddock v. SEPTA, No. CIV.A. 13-06171, 2014 WL
6698306, at *5 (E.D. Pa. Nov. 25, 2014).

                                                 17
        Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 20 of 22




(E.D. Pa. Dec. 23, 2016) (dismissing hostile work environment claim because, “[a]lthough

Plaintiff testified to overhearing coworkers’ comments about ‘faggots’ and ‘gays’ and to hearing

from [a coworker] that similar comments were made about her, no such comment was actually

directed at [p]laintiff herself,” and the remaining alleged incidents were not sufficiently severe or

pervasive). Doe does not allege that Reid was even aware of any of the derogatory and offensive

statements at any time before Doe invoked the EEO process, and there is thus no basis for

personal liability against Reid for those statements. See Holley v. Port Auth. of New York & New

Jersey, No. 3:14-CV-7534-BRM-DEA, 2018 WL 4953008, at *2 (D.N.J. Oct. 12, 2018)

(requiring “a basis for personal liability” as one element of a hostile-work-environment equal-

protection claim against an individual defendant). The statements alleged to have been made by

or known to Reid—only three over a five-year period, none of which relates to Doe’s sex,

gender, or sexual orientation—are insufficiently severe and pervasive to support a claim. See

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993) (in determining whether harassment is

sufficiently severe or pervasive to create a hostile work environment, the court considers “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening . . . or a

mere offensive utterance; and whether it reasonably interferes with an employee’s work

performance”).

       Finally, to the extent that Doe purports to bring any “supervisory-liability” claim against

Reid in her individual capacity, his pleading also fails. “A Bivens claim is brought against the

individual official for his or her own acts, not the acts of others.” Abbasi, 137 S. Ct. at 1860.

Thus, a plaintiff “must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “Government officials

may not be held liable for the unconstitutional conduct of their subordinates under a theory of



                                                  18
       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 21 of 22




respondeat superior.” Id.; see also Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)

(“A defendant in a civil rights action must have personal involvement in the alleged wrongs”).

While personal involvement can be shown through allegations of personal direction, or of actual

knowledge and acquiescence, “allegations of participation or actual knowledge and

acquiescence, must be made with appropriate particularity.” Abbasi, 137 S. Ct. at 1860. Doe’s

allegations that, for example, “Defendants acceded to Ms. Williams’ discriminatory bias by

wrongfully terminating Doe based on Ms. Williams’ bias,” Am. Compl. ¶ 30, thus cannot

support a Bivens claim against Reid in the absence of specific allegations of facts supporting

Doe’s claims that Reid actually knew of and acquiesced in Ms. Williams’ alleged bias. See Rode,

845 F.2d at 1207-08. Doe has made no such factual showing; indeed, his sole allegation in

support of his claims about Ms. Williams’ motivation—that she once referred to Doe as a

“fruitcake,” see Am. Compl. ¶ 22—took place after Doe had already been removed, see id.¶¶ 12,

22, and Ex. A; Postmaster General Br. Ex. 2 (ECF 19-4). This allegation thus cannot support any

theory of knowledge and acquiescence on the part of Reid to any discrimination against Doe

based on his sex, gender, or sexual orientation during his employment with the postal service.

       In sum, Doe has not pleaded any facts supporting his theory that Reid harbored any bias

against Doe based on his sex, gender, or sexual orientation. Neither has Doe pleaded any facts

supporting any theory that Reid had knowledge of or acquiesced in anyone else’s alleged bias on

these bases against Doe. Doe has thus not stated a claim against Reid for discrimination in

violation of the Fifth Amendment, and Counts I through IV against her must be dismissed on

qualified immunity grounds.13



       13 Because Doe has not stated a claim against Reid for discrimination, the Court need not
address the question of whether such discrimination in the employment context violates clearly
established law. In prior briefing in this case, Doe argued that “[t]he right to be free from sexual
                                                19
       Case 5:19-cv-05885-JFL Document 23-1 Filed 06/26/20 Page 22 of 22




VI.    CONCLUSION

       For the reasons set forth above, Doe’s claims against defendant Reid, which are set out in

Counts I through IV, must be dismissed in their entirety.

       A proposed order is attached.

                                                       Respectfully submitted,

                                                       WILLIAM M. McSWAIN
                                                       United States Attorney

                                                       /s/ Susan R. Becker for
                                                       GREGORY B. DAVID
                                                       Assistant United States Attorney
                                                       Chief, Civil Division


                                                       /s/ Rebecca S. Melley
                                                       REBECCA S. MELLEY
                                                       Assistant United States Attorney
                                                       615 Chestnut Street, Suite 1250
                                                       Philadelphia, PA 19106
                                                       Tel: (215) 861-8328
                                                       Fax: (215) 861-8618
                                                       Email: rebecca.melley@usdoj.gov
 Dated: June 26, 2020




orientation discrimination is a fundamental right established and secured firmly in the Fifth
Amendment’s due process and equal protection guarantees.” Opp’n to Postmaster General Mot. to
Dismiss Am. Compl. at 6 (ECF 20). Yet, the cases on which he relies all relate to the fundamental
right of marriage. See Obergefell v. Hodges, 135 S. Ct. 2584, 2604 (2015); United States v.
Windsor, 570 U.S. 744, 774 (2013); Cozen O’Connor, P.C. v. Tobits, No. 11-0045, 2013 WL
3878688, at *4 (E.D. Pa. July 29, 2013)). Indisputably, none of these cases arises out of a federal
employment relationship. They thus do not suffice to show that “existing precedent . . . [has] placed
the statutory or constitutional question beyond debate,” Ashcroft v. al-Kidd, 563 U.S. 731, 741
(2011), and that precedent has been recognized “under similar circumstances,” White v. Pauly, 137
S. Ct. 548, 552 (2017) (internal quotation marks omitted).

                                                 20
